Citation Nr: 0620727	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  05-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in October 2004, a 
statement of the case was issued in March 2005, and a 
substantive appeal was received in April 2005.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty or for many years thereafter; any 
current bilateral hearing loss disability is not related to 
service.

2.  Tinnitus was not manifested during the veteran's active 
duty or for many years thereafter; any current tinnitus is 
not related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have incurred in or been aggravated by such 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  An August 2003 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board notes 
that this letter was sent to the appellant prior to the June 
2004 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The August 2003 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
August 2003 letter expressly notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession. Therefore, the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet.App. 
473, 484 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

With respect to the claims of service connection for 
bilateral hearing loss and tinnitus, the Board has concluded 
that the preponderance of the evidence is against this claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claims.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical records (SMRs) and discharge papers.  There 
is no indication of any available outstanding records, 
identified by the appellant, which have not been obtained.  A 
private medical opinion was submitted by the veteran and he 
has been provided a VA examination in conjunction with his 
claims.  The appellant has  indicated that he has no 
additional arguments to submit.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

The veteran contends that his hearing loss and tinnitus are 
due to in-service exposure to acoustic trauma during combat 
while on active duty in Vietnam from February 1968 to 
February 1969.  In a September 2004 statement, the veteran 
indicated that he has not sought treatment for tinnitus in 
the past, and there is no evidence in the SMRs of any 
complaints of hearing loss or tinnitus.  However, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof that the incident occurred if it is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  The veteran's discharge 
papers indicate that he received a Navy Achievement Medal 
with Combat V and a Combat Action Ribbon, confirming the 
veteran's testimony that he had combat duty.  Accordingly, 
his account of exposure to acoustic trauma during combat duty 
is not in dispute.  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet.App. 155, 162 (1997); 
Beausoleil v. Brown, 8 Vet.App. 459, 464 (1996).  Therefore, 
although the Board acknowledges that the veteran suffered 
acoustic trauma while in service, competent medical evidence 
must demonstrate that the veteran currently suffers from 
bilateral hearing loss and tinnitus, and that these 
conditions are related to his active military service.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet.App. 
155 (1993).

The veteran underwent a VA examination in connection with 
this claim.  The results of the March 2005 VA examination 
demonstrate that the veteran's hearing loss currently meets 
the regulatory thresholds to be considered disabling.  The 
examination report indicates the following puretone 
thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
70
70
65
65
70
LEFT
20
20
25
60
65

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and 96 percent in the left ear.  The 
examiner indicated that the veteran suffered from 
sensorineural hearing loss and tinnitus in both ears.

Although the VA examiner diagnosed the veteran as currently 
having a hearing loss disability and tinnitus, the examiner 
concluded that neither condition is due to, nor was 
aggravated by, any event or disease process incurred as a 
result of military service.  This conclusion was drawn after 
a thorough interview, examination, and review of the claims 
file, and the report offers a reasonable rationale for the 
offered medical opinion.  Specifically, the examiner found 
that the veteran's SMRs indicated normal hearing at both 
entrance and separation.  

Indeed, the August 1967 entrance and August 1971 separation 
service medical records indicate the following puretone 
thresholds:






HERTZ

500
1000
2000
3000
4000
RIGHT:





August 
1967*
-5 (10)
-10 (0)
-10 (0)
-
-5 (0)
August 1971
5
0
0
5
5
LEFT:





August 
1967*
0 (15)
-10 (0)
-10 (0)
-
0 (5)
August 1971
10
5
0
10
15

* NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Additionally, the veteran did not present any complaints of 
hearing loss or tinnitus during service or in either the 
entrance or separation examinations.  The examiner's report 
also makes note of the veteran's post-service occupation in 
which he was exposed to printing presses for at least 
fourteen years, albeit with some hearing protection.  The 
completeness of the VA examiner's review encourages the Board 
to afford the report's conclusions considerable probative 
weight as an expert medical opinion specifically addressing 
the issue of nexus between the veteran's hearing loss and 
tinnitus and his military service.

The veteran presented the Board with a December 2003 private 
medical opinion in support of his claim.  The private 
examiner's letter notes that the veteran suffers from high 
frequency sensorineural hearing loss in both ears as well as 
tinnitus in the right ear.  The examiner's letter concludes 
that 50 percent of the veteran's hearing loss is probably 
induced by previous noise exposure; however, there is no 
discussion of specific etiology or what noise exposure might 
have caused this hearing loss.  While the examiner does 
mention the veteran's military service, he does not link it 
directly to the veteran's hearing loss or tinnitus.  Also, 
there is no mention of the veteran's post-service noise 
exposure, including his work as a printing press feeder for 
fourteen years.

After having carefully considered the matter, the Board is of 
the opinion that the  VA examination report is more probative 
than the private examiner's report.  The VA report is based 
on a review of the service and post service records, as well 
as an interview and examination of the veteran to provide a 
fully informed opinion.  To the contrary, the private medical 
opinion relied solely on the veteran's report of in-service 
hearing loss and tinnitus, conditions not substantiated by 
other clinical evidence.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet.App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet.App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

In addition to the VA examiner's opinion and the absence of 
any medical evidence indicating a nexus between the veteran's 
current disability and service, the thirty-two year lapse in 
time between the veteran's active service and the first 
diagnoses of hearing loss and tinnitus weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet.App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board has reviewed and acknowledges the veteran's own 
statements that his current hearing loss and tinnitus were 
caused by acoustic trauma during service and those statements 
specifically linking it to a 1968 rocket attack at Phu Bai.  
The Board also acknowledges the veteran's statements that his 
post-service occupational noise exposure at the Michigan 
Paperboard company was tempered by constant hearing 
protection; and, therefore, could not have contributed to his 
current hearing loss or tinnitus.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Therefore, the record indicates 
December 2003 as the earliest date of hearing loss and 
tinnitus and no competent medical evidence of a nexus between 
either condition and service.  

While the lack of evidence of hearing loss or tinnitus during 
service is not fatal to the veteran's claims, service 
connection is only warranted when the evidence reflects a 
medically sound basis to attribute the post-service hearing 
loss or tinnitus to an injury in service.  See Hensley, 
supra.  Thus, service connection cannot be granted when the 
record, as in this case, contains no competent medical 
evidence that attributes the veteran's hearing loss or 
tinnitus to his service.  While an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet.App. 518, 519 (1996); Winsett v. 
West, 11 Vet.App. 420, 424 (1998).  As was previously 
discussed, the private examiner's opinion on etiology is not 
specific as to the direct cause of the veteran's hearing 
loss.  The examiner cites noise exposure as a partial cause; 
however, the record reflects that the veteran had significant 
post-service noise exposure.

With consideration of the probative VA examiner's report, the 
SMRs, the veteran's post-service occupation, the length of 
time following service prior to a recorded diagnosis of 
hearing loss and tinnitus, and the absence of any medical 
opinion suggesting a causal link to the veteran's service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).




ORDER

Entitlement for service connection for bilateral hearing loss 
is denied.

Entitlement for service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


